DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10-13 and 15-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo (US 2014/0004257) in view of Kamiya et al. (US 2011/0065007), hereinafter Kamiya.
Regarding claim 10, Kubo discloses a method of preparing a battery comprising obtaining a slurry (par. 0029) from a lithium sulfide material (par. 0042-0044) and a second material of phosphorus sulfide (par. 0043) and a solvent (par. 0029) and mixed together (as in par. 0065-0067, 0073, and 0079 as amended), where the positive electrode active material is mixed and dried below together with the first and second raw materials in a “one-pot process” (interpreted as mixed together in one place) as to produce an electrode active layer. 
Kubo further discloses (par. 0079, 0083-0089) that there is a “mixing step” of preparing an electrode active material layer forming slurry by mixing an electrode active material, sulfide solid electrolyte material (reads on both of the ‘first raw material’ and ‘second raw material’ as is outlined in Kubo, par. 0042-0054 under this title heading of “sulfide solid electrolyte material”), and a dispersing agent (solvent). Additionally, Kubo is noted to teach both types of slurries, one specifically including an electrode active material (compare Kubo, par. 0065 with Kubo, par. 0079 and 0083-0090). Kubo further discloses that the slurry uses a “solvent” or dispersion medium, as described in par. 0032, 0090, which includes as in par. 0037, an “ester” which one of ordinary skill in the art “would have readily envisaged” to include a methyl propionate (carbon number of 4). 
Kubo further discloses (c) drying the slurry (par. 0094-0095), and (d) pressing the structure(s) together (par. 0129), but does not describe that the structure is “hot pressed” together as is recited in the claim to form a positive electrode.
However, Kamiya, as part of a similar method, produces a similar layered battery (Kamiya, par. 0030), and Kamiya further describes (par. 0077) a hot pressing method as to form a layer “having a high filling rate” that can be formed easily (par. 0077). Accordingly, it would have further been obvious to have used a heat treatment as described in Kamiya, as to press the structure together and avoid the leaving of “gaps” (low filling rate) within the layers as recited in the claim in accordance with Kubo above. Accordingly, in order to likewise leave less gaps within the structure and perform the process as to consolidate or assemble the structure together above (from Kubo, par. 0129), it would have been obvious to one of ordinary skill in the art to have further specified that the pressing is conducted with heat.
Regarding claim 11, Kubo/Kamiya discloses the subject matter of claim 10, and further discloses adding a binder or conductive material (Kubo, par. 0088) to the mixture comprising the slurry. 
Regarding claim 12, Kubo/Kamiya discloses the subject matter of claim 10, and further discusses (Kubo, par. 0073) a variety of options for mixing, a few of which (dissolver, ultrasonic homogenizer, shaker) do not require “milling” as is recited in the claim, thus meeting this claim limitation.
Regarding claim 13, Kubo/Kamiya discloses the subject matter of claim 10, and further discloses using a lithium compound as is recited in the claim (Kubo, par. 0085).
Regarding claim 18, Kubo/Kamiya discloses the subject matter of claim 10 and further discloses pressing at 4.3 tons (Kubo, par. 0129).  
Regarding claims 19-20, Kubo/Kamiya discloses the subject matter of claim 10, but does not explicitly describe placing a second amount of electrolyte powder onto the composite (electrolyte-electrode material) layer as is claimed. 
However, Kamiya discloses an alternate process where a “powder form” electrolyte (a sulfide as in Kamiya, par. 0092) is pressed with a composite material layer (Kamiya, par. 0082, 0085) as to produce a consolidated product in a mold (Kamiya, par. 0086). One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated this additional layer in to the structure as is described in Kamiya, par. 0085. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the above to specify that a powder material is pressed together with a composite as is recited in the claim as to form the product.   
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo (US 2014/0004257) in view of Kamiya et al. (US 2011/0065007), hereinafter Kamiya as applied to claim 10 above, and further in view of Sugiura (US 2015/0349377).
Regarding claims 15 and 17, Kubo/Kamiya discloses the subject matter of claim 10, and further discloses (Kubo, par. 0077) the inert environment, but does not explicitly disclose the temperature or length of time of the drying as is claimed. 
However, Sugiura discloses as part of a similar process of producing layers for a electrolyte-electrode material and discusses a step of drying the material between 100-160 C (par. 0071) for a time of 1 minute to 24 hours (par. 0072), demonstrating that this is a suitable range of temperatures and times for drying a similar material. It has been held that where the prior art discloses a range which overlaps with the prior art, a prima facie case of obviousness exists. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have specified the temperature and time of the drying above as is claimed.   
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kubo (US 2014/0004257) in view of Kamiya et al. (US 2011/0065007), hereinafter Kamiya as applied to claim 11 above, and further in view of Kato (US 2015/0325834).
Regarding claim 16, Kubo/Kamiya discloses the subject matter of claim 11, and further discloses that the positive electrode active material to solid electrolyte is in the range of 2:8 to 6:4, with the “total weight” (comprising both elements) being between 40 and 70% of the slurry as a whole (Kubo, par. 0089). However, the reference combination does not appear to explicitly disclose this ratio with respect to the conductive material.
However, Kato further discloses (Kato, par. 0048) the production of a similar type of layer having a ratio of 100:33.5:3:1.5 for the four components of (cathode active material:solid electrolyte: conductive material: binder).
When normalizing this ratio (to out of 100), this becomes roughly a ratio of 71.4:24:4 for the three components listed. While this slightly differs from the ranges as recited in the claim, the first two compounds listed are within the claimed range, with the third falling slightly out of the claimed range. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have similarly modified the composition of the mixture as described in Kubo/Kamiya above, in order to further specify the ratio of the materials.
Response to Arguments
Applicant's arguments filed 9/28/2021 have been fully considered but they are not persuasive. In the remarks, Applicant arguments essentially conclude that Kubo is not a “one-pot process” to manufacture an anode (p. 7) with respect to the amended portion of the claims. 
In response, Examiner points out that par. 0079 of Kubo might read more closely on the claimed embodiment in view of the amended portion of the claims, and believes Applicant meant “cathode” (positive electrode) rather than “anode” (negative electrode) since the claims are directed to the production of a positive electrode. 
Kubo, par. 0079 explicitly states that there is a “mixing step” of preparing an electrode active material layer forming slurry by mixing an electrode active material, sulfide solid electrolyte material (reads on both of the ‘first raw material’ and ‘second raw material’ as is outlined in Kubo, par. 0042-0054 under this title heading of “sulfide solid electrolyte material”), and a dispersing agent (solvent) as discussed above in claim 10. Additionally, Kubo is noted to teach both types of slurries, one specifically including an electrode active material (compare Kubo, par. 0065 with Kubo, par. 0079 and 0083-0090). As such, Applicant’s arguments are not found persuasive. 
Applicant also argues (p. 6) “Kubo describes how the sulfide solid electrolyte material is prepared using Li2S and P2S5, and not themselves.” Applicant then appears to conclude that these two materials cannot be selected together. However, at least Kubo, par. 0050 explicitly suggests the above two materials. As such, this argument would not be found persuasive as it is contradicted by what the prior art appears to teach. A preponderance of the evidence would appear to support Examiner’s reading of the claim/reference as Applicant’s specification does not appear to disclose these compounds in a substantially different manner from the reference.   
With respect to Applicant’s arguments against the combination of Kubo and Kamiya, there is no reasonable application of the case law to the instant claims, since the art at issue is of a different complexity and the inquiry is whether one of ordinary skill in the art would have found the claim limitation at issue obvious before the effective filing date of the claimed invention. 
It is also noted that the only limitation that appears to be missing from Kubo is the heating of the press and that this is a very small portion of the independent claim. The Kamiya reference provides a direct motivation (as discussed above) for the ordinary artisan to have modified the Kubo reference to have included a hot press as to meet this limitation. As such, this argument is not found persuasive and the rejections are maintained as outlined above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D. GRAHAM/
Examiner
Art Unit 1742


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742